MEMORANDUM**
Hugo Leonel Aguilon Cuculista petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of deportation. We deny the petition for review.
Substantial evidence supports the IJ’s finding that Cuculista failed to establish past persecution based on guerillas’ death threats. See Lim v. INS, 224 F.3d 929, 936-37 (9th Cir.2000) (explaining that threats without more are generally insufficient to prove past persecution).
Substantial evidence also supports the IJ’s finding that Cuculista failed to establish a well-founded fear of future persecution on account of an enumerated ground. See Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). The guerillas’ recruitment and threats were not on account of imputed political opinion but rather on account of knowledge Cuculista had acquired in his prior employment.
Because Cuculista failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir. 2001).
Cuculista’s period of voluntary departure will begin to run upon issuance of this court’s mandate. See Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.